Citation Nr: 1808863	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  14-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 15, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing.  A transcript of the hearing is of record.  


FINDING OF FACT

Prior to January 15, 2013, the Veteran's PTSD was manifested by total occupational and social impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 100 percent for PTSD have been met, prior to January 15, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  
Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.   

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
A September 2013 rating decision granted service connection for PTSD, and assigned a 30 percent rating prior to January 15, 2013, and a 100 percent disability rating since, under the criteria found at 38 C.F.R § 4.130, Diagnostic Code 9411.  The Veteran has appealed that part of the decision assigning a 30 percent rating prior to January 15, 2013.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court indicated that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  Further, the Court held that the presence of suicidal ideation alone might cause occupational and social impairment with deficiencies in most areas.  Id.  

The Veteran contends that the severity of his PTSD did not change in severity from the time he filed his claim for service connection in July 2009 until the January 15, 2013 VA examination, which is the date he was awarded a 100 percent rating.  

After reviewing the evidence of record, the Board finds that prior to January 15, 2013, VA and Vet Center treatment records, dating from May 2008 to January 2013, show the Veteran's PTSD was productive of depression with crying spells, anger and irritability, memory loss, as well as poor attention and concentration.  Treatment records further show he had feelings of hopelessness and worthlessness, intrusive memories of Vietnam, anxiety, extreme emotional numbness, insomnia, nightmares, hypervigilance, and intermittent suicidal ideation and, on one occasion, noted in a July 2008 Vet Center treatment record, homicidal ideation.  Treatment records during this time period also show that the Veteran was guarded socially, and stated that he did not trust others.  He was twice divorced and frequently reported being estranged from his adult children.  The Veteran reported a loss of interest in most things and a loss of motivation.  He was often noted to have a restricted, flattened or blunted affect.  An August 2008 Vet Center treatment record indicated that his prognosis was poor because of his limited insight of his symptoms and due to cognitive processing difficulties.  Many treatment records during this period indicate that the Veteran's PTSD symptomatology was chronic and either serious or severe.  

Although a November 2011 VA examiner did not find that the Veteran met the diagnostic criteria for PTSD, and diagnosed a mood disorder instead, with mild symptoms and impairment, mental status examination revealed the Veteran to be guarded most of the time with a smile throughout the examination that appeared to be a nervous reaction.  Short-term and long-term memory was poor, as was attention and concentration.  He did indicate paranoid thought processes and some thoughts of suicide as well as thoughts of harming others, with no plan or intent.  The examiner found he had obsessive and ritualistic behaviors that included a hyper-focus on cleanliness, but not to the level to be diagnosable.  The Veteran also reported depression, feelings of hopelessness and worthlessness.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's PTSD most closely approximated the criteria for a 100 percent rating for the period prior to January 15, 2013.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

The Board finds significant that the Veteran's VA treating psychologist, in an October 2012 letter, noted that the Veteran frequently had intrusive memories and cleaned his apartment obsessively for hours to eradicate such memories.  She further opined that he had become completely isolated socially because he was unable to trust anyone.  She found he had significant difficulty with concentration and debilitating hypervigilance.  He also experienced considerable anxiety and extreme emotional numbing with a loss of interest in most things.  She also noted that he had under-reported his symptoms to an earlier VA examiner and that his distrust of others had prevented him from receiving appropriate diagnosis and treatment of his PTSD.  She described him as exhibiting debilitating PTSD symptoms.  

The Board finds the treating psychologist's opinion as to the severity of the Veteran's PTSD symptoms particularly probative because of the Veteran's clear distrust and guarded behavior noted in treatment records during this period and the November 2011 VA examination report.  Further, the Veteran testified during his March 2017 hearing that he did not tell the truth about his PTSD symptoms during the 2011 examination because of his fear of being committed to a psychiatric unit.  Under these circumstances, the Board finds the Veteran's treating psychologist's assessment of the severity of his PTSD symptoms during this period to be more probative than that of the November 2011 VA examiner's because it was based on months of treatment and after observing the Veteran's guarded behavior and perhaps garnering some of his trust.  The Board finds credible the Veteran's statement that he under-reported his symptoms during the 2011 VA examination, as his VA treating psychologist supports his assertion in her October 2012 letter and the treatment records as a whole during this period note the Veteran was guarded, distrustful and suspicious.  Finally, although treatment records and the 2011 VA examination note the Veteran's history of suffering cerebrovascular accidents in the past, and there is an indication the noted cognitive problems may have, at least in part, been symptoms of such accidents, the record during the appeal period does not clearly distinguish these symptoms as being related to the cerebrovascular accidents and not the Veteran's PTSD.  Therefore, the Board must consider all of the Veteran's psychiatric symptoms in conjunction with his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition).  

Hence, he is entitled to a 100 percent rating for the period prior to January 15, 2013.  This is the maximum rating available.  

Accordingly, and resolving all reasonable doubt in the Veteran's favor, an initial 100 percent disability rating is warranted for PTSD prior to January 15, 2013.  See 38 C.F.R. § 4.3.



ORDER

An initial 100 percent rating for PTSD prior to January 15, 2013, is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


